318 S.W.3d 906 (2010)
Hernando RAMIREZ, Appellant,
v.
The STATE of Texas, Appellee.
No. 10-10-00157-CV.
Court of Appeals of Texas, Waco.
May 19, 2010.
*907 Hernando Ramirez, Beeville, pro se.
John W. Segrest, McLennan County Dist. Atty., Waco, for Appellee.
Before Chief Justice GRAY, Justice REYNA, and Justice DAVIS.

OPINION
TOM GRAY, Chief Justice.
Hernando Ramirez attempts to appeal the trial court's order of withdrawal of court costs and fees from Ramirez's inmate account.[1] TEX. GOV'T CODE ANN. § 501.014(e) (Vernon Supp. 2009). The Clerk of this Court notified Ramirez that we questioned our jurisdiction because it appeared there was no appealable order. Ramirez responded that the trial court's order for withdrawal is final and that he is being denied his property without due process of law. Because we disagree with Ramirez about the finality of the trial court's order, we dismiss the appeal.
There is no final order to be appealed. Although called an "order," the document Ramirez is seeking to have reviewed is nothing more than the notice to the Texas Department of Criminal Justice that a judgment has been rendered against Ramirez and that, pursuant to the statute, the Department should withdraw money from his inmate account. TEX. GOV'T CODE ANN. § 501.014(e) (Vernon Supp. 2009). As the statute states:
On notification by a court, the department shall withdraw from an inmate's account any amount the inmate is ordered to pay by order of the court under this subsection ... The department shall make a payment under this subsection as ordered by the court to either the court or the party specified in the court order. The department is not liable for withdrawing or failing to withdraw money or making payments or failing to make payments under this subsection. ...
Id. (emphasis added); see also In re Rosin, 256 S.W.3d 925, 925 (Tex.App.-Waco 2008, C.J. Gray dissenting to request for response).
When the required notice of withdrawal of money from an inmate account is sent to the Texas Department of Criminal Justice, regardless of its form, *908 the inmate has an opportunity to be heard by the trial court about the amount to be withdrawn. See Harrell v. State, 286 S.W.3d 315, 321 (Tex.2009). This "opportunity" to be heard does not have to be before the notice is provided to the inmate to fulfill the minimum requirements of due process. As the Texas Supreme Court stated, "We hold an inmate is entitled to notice just as happened here (via copy of the order, or other notification, from the trial court) and an opportunity to be heard just as happened here (via motion made by the inmate [directed to the trial court])  but neither need occur before the funds are withdrawn. Moreover, appellate review should be by appeal, as in analogous civil post-judgment enforcement actions." Id.
Ramirez has not filed anything in the trial court asking for an opportunity to be heard regarding the amount of money to be withdrawn from his inmate account. If he has not already had the opportunity to challenge the specific amount of the judgment to be withdrawn from his account, such as by direct appeal of the original judgment, Ramirez's review of the trial court's action will be after he has challenged the court's notice/order by motion, thus giving the trial court the opportunity to correct it if it is erroneous or thereby preserve the error for appellate review. Only when properly challenged and denied relief is there a trial court order that is final from which the inmate, Ramirez, can appeal. Thus, at this juncture, he has no adverse ruling for this Court to review.
Accordingly, this appeal is dismissed.
NOTES
[1]  Courts have frequently referred to these as inmate "trust" accounts. The term "trust" has been removed from their statutory references. Act of 1989, 71st Leg., ch. 212, § 2.01, eff. Sept. 1, 1989, amended by Act of 1999, 76th Leg., ch. 62, §§ 8.10, 19.02(8), eff. Sept. 1, 1999 (current version at TEX. GOV'T CODE ANN. § 501.014 (Vernon Supp. 2009)). They are simply inmate accounts. While there may be a custodial relationship between the Department and the inmate as to the money in the account, an issue not decided by us today, there is certainly no trustee/beneficiary relationship wherein the Department is burdened with all the duties of a trustee with regard to the inmate's money.